Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 1 of 139 PageID #: 1679



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


     REVOLAZE LLC,

               Plaintiff,                            Civil Action No. 2:19-cv-00043-JRG

     v.

     J. C. PENNEY COMPANY, INC.,
     J. C. PENNEY CORPORATION, INC.,                 JURY TRIAL DEMANDED
     and
     J. C. PENNEY PURCHASING
     CORPORATION,

               Defendants.


                               SECOND AMENDED COMPLAINT

          Plaintiff RevoLaze LLC (“RevoLaze”) files this Complaint for patent infringement

   under the patent laws of the United States, Title 35 of the United States Code against J. C.

   Penney Company, Inc., J. C. Penney Corporation, Inc., and J. C. Penney Purchasing

   Corporation (collectively “JCPenney”) and alleges as follows:

                                            PARTIES

          1.        Plaintiff RevoLaze LLC is a Delaware limited liability company with its

   principal place of business at 31000 Viking Parkway, Westlake, Ohio 44145. It creates

   and implements laser scribing processes that improve textile manufacturing for apparel

   brands in numerous ways, including by reducing cost and environmental impact and by

   increasing worker safety, throughput, and quality control.

          2.        Defendant J. C. Penney Company, Inc. is a corporation duly organized and

   existing under the laws of the state of Delaware, with its principal place of business at 6501




                                                 1
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 2 of 139 PageID #: 1680



   Legacy Drive, Plano, Texas 75024. J. C. Penney Company, Inc.’s registered agent in Texas

   is: CT Corp. System, located at 1999 Bryan Street, Suite 900, Dallas, Texas 75021. On

   information and belief, J. C. Penney Company, Inc. can be served with process at that

   address.

          3.      Defendant J. C. Penney Corporation, Inc. is a corporation duly organized

   and existing under the laws of the state of Delaware, with its principal place of business at

   6501 Legacy Drive, Plano, Texas 75024. J. C. Penney Corporation, Inc.’s registered agent

   in Texas is: CT Corp. System, located at 1999 Bryan Street, Suite 900, Dallas, Texas

   75021. On information and belief, J. C. Penney Corporation, Inc. can be served with

   process at that address.

          4.      Defendant J. C. Penney Purchasing Corporation is a corporation duly

   organized and existing under the laws of the state of New York, with its principal place of

   business at 6501 Legacy Drive, Plano, Texas 75024. J. C. Penney Purchasing Corporation’s

   registered agent in Texas is: CT Corp. System, located at 1999 Bryan Street, Suite 900,

   Dallas, Texas 75021. On information and belief, J. C. Penney Purchasing Corporation can

   be served with process at that address.

          5.      JCPenney has at least the following several retail stores in this District: (1)

   Longview Mall, 3550 Mccann Road, Longview, Texas 75605; (2) Collin Creek Mall, 821

   N. Central Expressway, Plano, Texas 75075; (3) Stonebriar Mall, 2607 Preston Road,

   Frisco, Texas 75034; (4) Village at Fairview, 301 Stacy Road, Fairview, Texas 75069; (5)

   Vista Ridge Mall, 2401 S. Stemmons Freeway, Suite 4000, Lewisville, Texas 75067; (6)

   Golden Triangle Mall, 2201 S. Interstate 35 E, Suite D, Denton, Texas 76205; and (7)

   Sherman Town Center, 610 Graham Drive, Sherman, Texas 75092.




                                                2
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 3 of 139 PageID #: 1681



          6.      JCPenney makes, uses, imports, sells and offers for sale fashionable,

   differentiated merchandise including only-at-JCPenney brands such as Arizona Jeans Co.

          7.      JCPenney is a major retailor, operating 872 department stores in 49 states

   and Puerto Rico as of February 3, 2018 and its website jcpenney.com.

                                JURISDICTION AND VENUE

          8.      This is a civil action for patent infringement arising under the Patent Laws

   of the United States, 35 U.S.C. § 1, et seq., and more particularly 35 U.S.C. § 271.

          9.      This Court has jurisdiction over the subject matter of this action under 28

   U.S.C. §§ 1331 and 1338(a).

          10.     Each JCPenney defendant is subject to this Court’s general personal

   jurisdiction pursuant to due process and/or the Texas Long Arm Statute, Tex. Civ. Prac. &

   Rem. Code Ann. §§ 17.042, due at least to its substantial business conducted in this

   District, including: (i) having solicited business in the State of Texas, transacted business

   within the State of Texas, and attempted to derive financial benefit from residents of the

   State of Texas in this District, including benefits directly related to the instant patent

   infringement causes of action set forth herein; (ii) having placed its products and services

   into the stream of commerce throughout the United States and having been actively

   engaged in transacting business in Texas and in this District, and (iii) having committed

   the complained of tortious acts in Texas and in this District.

          11.     JCPenney, directly and/or through subsidiaries and agents (including

   manufacturers, distributors, retailers, and others), makes, imports, ships, distributes, offers

   for sale, sells, uses, and advertises (including offering products and services through its

   website, https://www.jcpenney.com, as well as its stores) its products and/or services in the




                                                 3
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 4 of 139 PageID #: 1682



   United States, the State of Texas (through at least its 82 stores in Texas), and the Eastern

   District of Texas.

           12.      JCPenney, directly and/or through its subsidiaries and agents (including

   manufacturers, distributors, retailers, and others), has purposefully and voluntarily placed

   one or more of its products manufactured by infringing processes/methods, as described

   below, into the stream of commerce with the expectation that they will be purchased and

   used by consumers in the Eastern District of Texas. These products manufactured by

   infringing processes/methods have been and continue to be purchased and used by

   consumers in the Eastern District of Texas. JCPenney has committed acts of patent

   infringement within the State of Texas and, more particularly, within the Eastern District

   of Texas (including by selling products manufactured by infringing processes/methods at

   its stores in this District).

           13.      In addition, Defendant J. C. Penney Company, Inc. is registered to do

   business in the State of Texas and headquartered in this District in Plano, Texas. Defendant

   J. C. Penney Corporation, Inc. is registered to do business in the State of Texas and

   headquartered in this District in Plano, Texas. Defendant J. C. Penney Purchasing

   Corporation is registered to do business in the State of Texas and headquartered in this

   District in Plano, Texas. This Court’s exercise of personal jurisdiction over JCPenney is

   consistent with the Texas long-arm statute, Tex. Civ. Prac. & Rem. Code § 17.042, and

   traditional notions of fair play and substantial justice.

           14.      JCPenney maintains regular and established places of business within this

   District at its principal place of business at 6501 Legacy Drive, Plano, TX 75024 and at

   stores including at the following locations: (1) Longview Mall, 3550 Mccann Road,




                                                  4
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 5 of 139 PageID #: 1683



   Longview, Texas 75605; (2) Collin Creek Mall, 821 N. Central Expressway, Plano, Texas

   75075; (3) Stonebriar Mall, 2607 Preston Road, Frisco, Texas 75034; (4) Village at

   Fairview, 301 Stacy Road, Fairview, Texas 75069; (5) Vista Ridge Mall, 2401 S.

   Stemmons Freeway, Suite 4000, Lewisville, Texas 75067; (6) Golden Triangle Mall, 2201

   S. Interstate 35 E, Suite D, Denton, Texas 76205; and (7) Sherman Town Center, 610

   Graham Drive, Sherman, Texas 75092. Upon information and belief, JCPenney employs

   individuals in this Judicial District involved in the sales and marketing of its products.

          15.     Venue is proper in this District under 28 U.S.C. §§ 1391 (b) and (c) and

   1400(b). JCPenney is subject to personal jurisdiction in this District, has a regular and

   established place of business in this District, has transacted business in this District, and

   has committed acts of patent infringement in this District, specifically, offering for sale and

   selling at its stores in this District products manufactured using infringing methods in

   violation of 35 U.S.C. § 271(g).

                                        BACKGROUND

          16.     RevoLaze was established in 2014 as a reorganization of TechnoLines, LLC

   (“TechnoLines”), which was founded by Darryl Costin, PhD in 1993 to invent, patent, and

   commercialize laser technologies to scribe patterns and designs on textiles and garments,

   such as the “worn look” on jeans. Dr. Costin continues to act as RevoLaze’s CEO today.

          17.     At the time, major technical barriers existed to the use of lasers in

   production manufacturing of textiles and garments. Dr. Costin used sophisticated

   mathematical modeling techniques to identify the laser operating parameters and their

   values to successfully laser etch graphics and patterns on textiles without burning or

   causing undesired holes in the fabric.        RevoLaze focused its efforts on achieving




                                                 5
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 6 of 139 PageID #: 1684



   production speeds while maintaining precision in design and without ruining the textile or

   garment.

          18.     Over the ensuing 25 years, RevoLaze (and its member TechnoLines)

   invested in four facilities in Ohio and one in Minnesota, purchased an array of laser

   equipment of increasing size, power, and expense, and hired numerous personnel to

   develop, patent and commercialize the laser scribing technology.

          19.     RevoLaze initially developed techniques to increase laser scan speed with

   the use of low watt galvo-driven laser systems. For example, RevoLaze could laser etch a

   complete global abrasion pattern on the front and back of denim jeans in about 3 minutes.

          20.     As part of its ongoing efforts, RevoLaze moved on to develop high speed,

   state-of-the-art laser scribing technology utilizing 500 watt, then 1,000 watt, and finally

   2,500 watt galvo-driven high power laser systems. Each increase in power provided

   potential benefits for speed but posed challenges for control and effectiveness.

          21.     Today, RevoLaze’s techniques make it possible to scribe the identical

   global denim abrasion pattern described above that took 3 minutes in under 30 seconds.

          22.     By improving speed and control of laser scribing on textiles, RevoLaze’s

   techniques allow for increased production scale by apparel companies but also provide

   additional environmental and worker benefits.

          23.     RevoLaze’s laser scribing technology is an alternative to the dangerous and

   harmful sandblasting process, which was previously widespread in the industry. That

   process was found to be associated with a disabling and often fatal lung disease called

   silicosis. Today, numerous garment companies have banned the use of sandblasting in

   manufacturing their products and have switched to either the labor intensive and




                                                6
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 7 of 139 PageID #: 1685



   environmentally burdensome hand sanding process or the laser abrasion process invented

   and patented by TechnoLines.

          24.     RevoLaze’s techniques also provide an alternative to an environmentally-

   problematic manufacturing technique. Some manufacturers use enzyme washing and

   printing to give denim a “aged” look. But, this process sometimes uses chemicals that pose

   environmental problems and consumes about 15 gallons of water per pair of jeans.

   RevoLaze, however, developed a lazing technique for scribing a graphical pattern into

   denim textile that can simulate the enzyme wash look and thus serve as an alternative to

   enzyme washing and allow manufacturers to avoid these environmental problems and

   reduce water usage, which is a growing concern in the denim industry.

          25.     Moreover, recently, RevoLaze introduced a new online laser software

   program called “LightLaze” that reduces laser cycle time, helps maintain fabric strength

   and applies textures such as enzyme wash, ring-spin, cross hatch and hand sand. LightLaze

   software also helps to eliminate the hazardous process of using potassium permanganate

   spray. The software utilizes a nonhazardous laser treatment that replicates the same look

   as potassium permanganate is used to achieve, but without the negative toxic effects. The

   new laser treatment process eliminates the traditionally necessary neutralizing step and the

   need for hand sand touch ups and thus reduces cost significantly.

          26.     The denim industry has recognized RevoLaze’s leading role in developing

   these innovative and ground-breaking techniques. As of the date of this Complaint,

   RevoLaze has licensed its patents (including the Patents-in-Suit) to 35 companies,

   including well-known brands and brand-owners like Abercrombie & Fitch, American

   Eagle Outfitters, BlankNYC, Buckle, Buffalo International, Cavalli, Diesel, Differential




                                                7
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 8 of 139 PageID #: 1686



   Brands, Eddie Bauer, Fast Retailing Co., Guess?, Levi Strauss, Lucky Brand Jeans, Mavi,

   PACSUN, Replay Jeans, Silver Jeans Co., Siwy Denim, and VF Corporation.

          27.     In addition, RevoLaze is working with both denim brands and

   manufacturers to help them maximize their laser capabilities. As previously mentioned,

   RevoLaze has recently introduced to its licensees LightLaze software to reduce a multi-

   layer laser file to a single layer laser file that increases productivity by 20-40% and helps

   to eliminate potassium permanganate spray. As of February 2019, more than 110 customers

   have signed up to use LightLaze.

          28.     Further, RevoLaze is working with several companies on different projects

   to improve their manufacturing in a cost effective way by implementing RevoLaze’s novel

   techniques. RevoLaze is currently running trials for several manufacturers and brands.

          29.     RevoLaze’s concepts are eco-friendly and could have major impact on cost

   savings.

                     THE PATENTS-IN-SUIT AND CLAIMS-IN-SUIT

          30.     RevoLaze is the owner of record and assignee of each of U.S. Patent Nos.

   5,990,444; 6,140,602; 6,252,196; 6,664,505; and 6,819,972 (the “Patents-in-Suit”).

          31.     RevoLaze had and has the exclusive right to sue and recover damages for

   infringement of the Patents-in-Suit during all relevant time periods.

          32.     On November 23, 1999, U.S. Patent No. 5,990,444 (the “’444 Patent”)

   entitled “Laser Method and System of Scribing Graphics” was duly and legally issued by

   the United States Patent and Trademark Office (“USPTO”).

          33.     The ’444 Patent claims comprise elements and/or combinations of elements

   that constitute an inventive concept and/or were unconventional, not routine, and not well-




                                                8
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 9 of 139 PageID #: 1687



   understood by a skilled artisan at the time of the invention in order to overcome the

   obstacles in laser abrading textiles, for example. The ’444 Patent claims include, for

   example, the following claim elements and/or combinations:

                   controlling the energy density per unit time and/or per unit area of the laser;

                   controlling the power, speed, and area of the laser;

                   controlling the laser such that the laser does not cause undesired

                    carbonization, melting, or burn-through; and/or

                   controlling the laser based on some perceived characteristic for each

                    material.

          34.       The ’444 Patent claims’ elements and/or combinations of elements

   overcame, at the time of invention, the problems with using lasers in production

   manufacturing of materials such as textiles and garments, which were, for example, that

   the laser would burn or carbonize the material causing holes. By utilizing the ’444 Patent

   claims’ elements and/or combinations of elements, production speeds on the laser can be

   achieved while maintaining precision in design and without ruining the material such as a

   textile or garment.

          35.       On October 31, 2000, U.S. Patent No. 6,140,602 (the “’602 Patent”) entitled

   “Marking of Fabrics and Other Materials Using a Laser” was duly and legally issued by

   the USPTO.

          36.       The ’602 Patent claims comprise elements and/or combinations of elements

   that constitute an inventive concept and/or were unconventional, not routine, and not well-

   understood by a skilled artisan at the time of the invention in order to overcome the




                                                  9
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 10 of 139 PageID #: 1688



    obstacles in laser abrading textiles, for example. The ’602 Patent claims include, for

    example, the following claim elements and/or combinations:

                    controlling a radiation source (e.g. laser) based on a characteristic of the

                     material;

                    controlling the power andspeed of the radiation source (e.g. laser)

                    controlling the radiation source (e.g. laser) such that the radiation source

                     causes a desired change but not an undesired change;

                    storing the pattern to be abraded by the radiation source; and/or

                    changing and/or storing operational parameters of the radiation source.

           37.       The ’602 Patent claims’ elements and/or combinations of elements

    overcame, at the time of invention, the problems with using lasers in production

    manufacturing of materials such as textiles and garments, which were, for example, that

    the laser would burn or carbonize the material causing holes. By utilizing the ’602 Patent

    claims’ elements and/or combinations of elements, production speeds on the laser can be

    achieved while maintaining precision in design and without ruining the material such as a

    textile or garment.

           38.       On June 26, 2001, U.S. Patent No. 6,252,196 (the “’196 Patent”) entitled

    “Laser Method of Scribing Graphics” was duly and legally issued by the USPTO.

           39.       The ’196 Patent claims comprise elements and/or combinations of elements

    that constitute an inventive concept and/or were unconventional, not routine, and not well-

    understood by a skilled artisan at the time of the invention in order to overcome the

    obstacles in laser abrading textiles, for example. The ’196 Patent claims include, for

    example, the following claim elements and/or combinations:



                                                  10
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 11 of 139 PageID #: 1689



                    modifying a pattern to change elements that would cause an undesired

                     change;

                    controlling a radiation source (e.g. laser) based on the pattern;

                    outputting the radiation source (e.g. laser) when the radiation source is

                     moving such that the radiation source does not over-etch an area; and/or

                    controlling the radiation source (e.g. laser) energy and/or power.

           40.       The ’196 Patent claims’ elements and/or combinations of elements

    overcame, at the time of invention, the problems with using lasers in production

    manufacturing of materials such as textiles and garments, which were, for example, that

    the laser would burn or carbonize the material causing holes. By utilizing the ’196 Patent

    claims’ elements and/or combinations of elements, production speeds on the laser can be

    achieved while maintaining precision in design and without ruining the material such as a

    textile or garment.

           41.       On December 16, 2003, U.S. Patent No. 6,664,505 (the “’505 Patent”)

    entitled “Laser Processing of Materials Using Mathematical Tools” was duly and legally

    issued by the USPTO.

           42.       The ’505 Patent claims comprise elements and/or combinations of elements

    that constitute an inventive concept and/or were unconventional, not routine, and not well-

    understood by a skilled artisan at the time of the invention in order to overcome the

    obstacles in laser abrading textiles, for example. The ’505 Patent claims include, for

    example, the following claim elements and/or combinations:

                    Entering parameters into a laser system;

                    Forming values based on the parameters; and/or



                                                   11
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 12 of 139 PageID #: 1690



                    using a laser to change the look of a material according to the values.

           43.       The ’505 Patent claims’ elements and/or combinations of elements

    overcame, at the time of invention, the problems with using lasers in production

    manufacturing of materials such as textiles and garments, which were, for example, that

    the laser would burn or carbonize the material causing holes. By utilizing the ’505 Patent

    claims’ elements and/or combinations of elements, production speeds on the laser can be

    achieved while maintaining precision in design and without ruining the material such as a

    textile or garment.

           44.       On November 16, 2004, U.S. Patent No. 6,819,972 (the “’972 Patent”)

    entitled “Material Surface Processing With a Laser That Has a Scan Modulated Effective

    Power to Achieve Multiple Worn Looks” was duly and legally issued by the USPTO.

           45.       The ’972 Patent claims comprise elements and/or combinations of elements

    that constitute an inventive concept and/or were unconventional, not routine, and not well-

    understood by a skilled artisan at the time of the invention in order to overcome the

    obstacles in laser abrading textiles, for example. The ’972 Patent claims include, for

    example, the following claim elements and/or combinations:

                    storing information and/or a pattern that relates to the effective applied

                     power levels or effective applied energy;

                    storing information for effective applied power levels or effective applied

                     energy for scan lines;

                    controlling the effective applied power levels or effective applied energy,

                     which depend on energy density per unit time, power level, speed, duty

                     cycle, and/or the size of the laser;



                                                   12
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 13 of 139 PageID #: 1691



                       controlling the effective applied power levels or effective applied energy

                        such that the laser causes no undesirable damage;

                       controlling the duty cycle of the laser or size of the laser beam; and/or

                       using the laser on a material based on the scan lines and controlled for

                        effective applied power levels or effective applied energy.

              46.       The ’972 Patent claims’ elements and/or combinations of elements

    overcame, at the time of invention, the problems with using lasers in production

    manufacturing of materials such as textiles and garments, which were, for example, that

    the laser would burn or carbonize the material causing holes. By utilizing the ’972 Patent

    claims’ elements and/or combinations of elements, production speeds on the laser can be

    achieved while maintaining precision in design and without ruining the material such as a

    textile or garment.

              47.       JCPenney has been and now is infringing, directly and by inducement, at

    least the following claims of the Patents-in-Suit in this District and elsewhere in the United

    States:

             ’444 Patent – claims 1, 2, 3, 8, 11, 12, 21, 33, 34, 46, 69, 70, and 72;

             ’602 Patent – claims 99, 120, 123, 124, 141, 142, and 143;

             ’196 Patent – claims 5, 11, 13, 14 and 16;

             ’505 Patent – claim 1, 49, 50, and 51;

             ’972 Patent – claims 1, 2, 4, 5, 6, 11, 12, 16, 17, 18, 56, 57, 58, 59, 61, 63, 64, 72,

              77, 78, 83, 84, 85, 86, 87, 92, 93, 94, and 95.




                                                     13
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 14 of 139 PageID #: 1692



           48.       All of the Asserted Claims contain claim elements or combinations of

    elements that were unconventional, not routine, and not well-understood by a skilled

    artisan at the time of the invention, and, as such, have an inventive concept.

       JCPENNEY’S INFRINGEMENT AND PRODUCTS MANUFACTURED BY
                         INFRINGING PROCESSES

           49.       JCPenney has been, and now is, directly infringing claims of the Patents-in-

    Suit under 35 U.S.C. § 271(g) by importing into the United States or offering for sale,

    selling, and/or using the garments in this District (including those listed below) and

    elsewhere in the United States that were manufactured by processes/methods claimed in

    the Patents-in-Suit.

           50.       JCPenney garments that were manufactured by processes/methods claimed

    in the Patents-in-Suit include, but are not limited to, at least the following:

                    Arizona Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287

                     – PF-1542 - 106737 – 523/4566/015405 (Made in Mexico)

                    Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

                     664/2041/010306 (Made in Bangladesh)

                    Arizona Flex Skinny Extra Slim Fit / Skinny Leg - RN # 58287 - 8971-B -

                     02795-3 - 523/0120/013607 (Made in Mexico)


        KNOWLEDGE OF JCPENNEY’S INFRINGEMENT AND REVOLAZE’S
       EFFORTS TO ENGAGE IN LICENSING DISCUSSIONS WITH JCPENNEY

           51.       In June 2013, representatives of RevoLaze’s predecessor, TechnoLines, LP,

    approached JCPenney.

           52.       Specifically, on June 11, 2013, Jim Schnorf at Wall Street Strategic Capital,

    Inc., sent an email to Mike Ullman, then Chairman of JCPenney, introducing JCPenney to



                                                  14
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 15 of 139 PageID #: 1693



    RevoLaze’s “patents pertaining to abrading and adding graphics via high speed lasers to

    denim and many other types of apparel, and textiles in general.”

           53.        Mr. Schnorf’s June 11, 2013 email also invited JCPenney to become a

    strategic partner of RevoLaze’s predecessor because a significant portion of JCPenney’s

    revenues are generated from apparel.

           54.        On June 27, 2013, Ken Mangone, then EVP – Product Development,

    Design & Sourcing, sent an email to Mr. Schnorf responding Mr. Schnorf’s June 11, 2013

    email thanking Mr. Schnorf for the email and informing Mr. Schnorf that his assistant

    would schedule a call with him to discuss.

           55.        On June 27, 2013, Mr. Schnorf sent am email to Mr. Mangone thanking Mr.

    Mangone and urging to schedule a call as soon as possible and informing Mr. Mangone

    that Mr. Schnorf just finished reviewing agreement for a potential investor/licensee and

    that if JCPenney were to become a partner it would impact those agreements.

           56.        On July 17, 2013, Mr. Schnorf sent an email to Mr. Mangone following up

    on JCPenney’s interest.

           57.        On July 18, 2013, Mr. Mangone sent an email to Mr. Schnorf informing Mr.

    Schnorf that Mike Hannaford (cc’d on the email), “who heads up this area” for Mr.

    Mangone was traveling and that Mr. Mangone and Mr. Hannaford would discuss when Mr.

    Hannaford returns and get back to Mr. Schnorf.

           58.        On July 30, 2013, Mr. Schnorf sent an email to Mr. Mangone (also cc’ing

    Mr. Hannaford) asking whether JCPenney wanted to pursue the matter further and

    informing Mr. Mangone that RevoLaze’s predecessor had entered discussions with another

    major retailer.




                                                 15
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 16 of 139 PageID #: 1694



            59.     On July 31, 2013, Mr. Hannaford sent an email to Mr. Schnorf informing

    Mr. Schnorf that JCPenney was not in a position to partner/participate at that time.

            60.     In September 2015, RevoLaze sent emails to Janet Link, JCPenney’s

    General Counsel and Diane Lettelleir, JCPenney’s Senior Managing Counsel.

            61.     On September 16, 2015, Ms. Lettelleir sent a letter to RevoLaze via first

    class mail and email notifying RevoLaze that she is handling the matter on behalf of

    JCPenney and requested further information from RevoLaze.

            62.     On September 17, 2015, RevoLaze emailed Ms. Lettelleir providing more

    information concerning RevoLaze’s licensing history (including informing JCPenney of a

    prior ITC enforcement action and that RevoLaze had granted twenty-nine licenses at the

    time) and the benefit to JCPenney for obtaining a license to RevoLaze’s patented

    technology for JCPenney’s denim brands, including Arizona.

            63.     The September 17, 2015 email also invited JCPenney to visit RevoLaze’s

    facility and see a demonstration of RevoLaze’s patented technology and design

    capabilities.

            64.     On September 29, 2015, Ms. Lettelleir sent a letter to RevoLaze via first

    class mail and email again asking for further information from RevoLaze.

            65.     On October 9, 2015, RevoLaze sent Ms. Lettelleir an email responding to

    the September 29, 2015 letter, providing an explanation of the benefits of RevoLaze’s

    patented technology to JCPenney, providing a list of RevoLaze’s licensees, and again

    inviting JCPenney to visit RevoLaze’s facility.

            66.     After not receiving a response to the October 9, 2015 email, RevoLaze sent

    JCPenney a follow up email on November 13, 2015 that informed JCPenney that RevoLaze




                                                16
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 17 of 139 PageID #: 1695



    had just finalized another license agreement with one of the biggest brands in the world

    and again invited JCPenney to visit RevoLaze’s facility and/or engage in business

    discussions.

            67.    On December 9, 2015, RevoLaze sent yet another follow up email to Ms.

    Lettelleir after still not receiving a response since its October 9, 2015 communication.

            68.    Then, on January 20, 2016, RevoLaze sent another follow up email to Ms.

    Lettelleir.

            69.    On April 11, 2016, Ryan Ripley, RevoLaze’s VP of Operations, purchased

    the Arizona Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542

    - 106737 – 523/4566/015405 (Made in Mexico) product at the JCPenney store in North

    Olmsted, Ohio. RevoLaze subsequently had images from a Scanning Electron Microscope

    (“SEM”) taken and had those images analyzed to determine that the product was

    manufactured using techniques that infringe RevoLaze patents.

            70.    On June 13, 2016, RevoLaze’s counsel sent a letter via email and Federal

    Express to Ms. Lettelleir.

            71.    The June 13, 2016 letter notified JCPenney of its infringement of at least

    the ’602, ’505, and ’972 Patents by JCPenney’s Arizona branded products and expressed a

    willingness by RevoLaze to enter licensing discussions. Thus, since at least as early as

    June 13, 2016 JCPenney has been aware of its infringement of at least the ’602, ’505, and

    ’972 Patents and of RevoLaze’s willingness to grant a license to those patents.

            72.    An 80-page claim chart setting forth RevoLaze’s contentions of

    infringement for the ’972 Patent was included with the letter.




                                                17
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 18 of 139 PageID #: 1696



           73.      Neither Ms. Lettelleir nor anyone else at or on behalf of JCPenney contacted

    RevoLaze or its counsel in response to the June 13, 2016 letter from RevoLaze’s counsel.

           74.      RevoLaze’s counsel left voicemails for Ms. Lettelleir following up on the

    June 13, 2016 letter at least on June 21, 2016; July 25, 2016; August 25, 2016; and October

    11, 2016.

           75.      Despite those voicemails, neither Ms. Lettelleir nor anyone else at or on

    behalf of JCPenney contacted RevoLaze or its counsel in response to the June 13, 2016

    letter or the subsequent voicemails from RevoLaze’s counsel.

           76.      RevoLaze’s counsel sent emails to Ms. Lettelleir following up on the June

    13, 2016 letter at least on July 7, 2016; August 10, 2016; and September 20, 2016.

           77.      Despite those emails, neither Ms. Lettelleir nor anyone else at or on behalf

    of JCPenney contacted RevoLaze or its counsel in response to the June 13, 2016 letter or

    the subsequent emails from RevoLaze’s counsel.

           78.      On December 9, 2016, RevoLaze’s counsel sent a follow up letter via email

    and FedEx to Ms. Lettelleir.

           79.      That letter explained that RevoLaze believed JCPenney’s nonresponsive

    posture exposes JCPenney to the risk of liability for enhanced damages for JCPenney’s

    continued infringement of RevoLaze’s patents, particularly in light of the Supreme Courts

    precedent in Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1928, 195 L. Ed. 2d

    278 (2016).

           80.      The December 9, 2016 letter notified JCPenney that RevoLaze had thirty-

    one licensees at that time and again invited JCPenney to “engage in amicable licensing

    discussions.”




                                                 18
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 19 of 139 PageID #: 1697



              81.   JCPenney never responded to RevoLaze’s December 9, 2016 email and

    letter.

              82.   On November 30, 2017, RevoLaze’s counsel sent Ms. Lettelleir an email

    informing JCPenney of another licensee to RevoLaze’s patents, of the recently filed

    litigation against JCPenney’s competitor, Target Corporation, and again inviting JCPenney

    to license RevoLaze’s technology.

              83.   The November 30, 2017 email also attached the complaint filed in the case

    against Target Corporation.

              84.   JCPenney has never responded to the November 30, 2017 email.

              85.   On October 23, 2018, in a final effort to engage JCPenney in licensing

    discussions, RevoLaze’s counsel sent Ms. Lettelleir an email notifying JCPenney that

    RevoLaze has reached a settlement agreement with Target Corporation and again invited

    JCPenney to contact RevoLaze to open licensing discussions.

              86.   RevoLaze’s    counsel   and    Ms.   Letteleir   subsequently   exchanged

    correspondence from October to December and had discussions on November 1, 2018,

    November 5, 2018, and December 6, 2018.

              87.   On November 1, 2018, RevoLaze’s counsel provided Ms. Letteleir

    information identifying the Arizona Basic Flex Skinny Jeans – Style EPJCDR07744556 –

    RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in Mexico) product that tested

    positive for pores indicating that lasers were used on the denim fibers.

              88.   On November 2, 2018, Ryan Ripley, RevoLaze’s VP of Operations,

    purchased the Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh) and Arizona Flex Skinny Extra Slim Fit / Skinny




                                                  19
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 20 of 139 PageID #: 1698



    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products at

    the JCPenney store in North Olmsted, Ohio. RevoLaze subsequently had images from a

    Scanning Electron Microscope (“SEM”) taken and had those images analyzed to determine

    that those products were manufactured using techniques that infringe RevoLaze patents.

           89.     On November 21, 2018, RevoLaze’s counsel provided Ms. Lettelleir access

    to evidence that the recently purchased Arizona Med Jegging - Style RPCHNO10020 –

    8999-A – 19963-8 – 664/2041/010306 (Made in Bangladesh) and Arizona Flex Skinny

    Extra Slim Fit / Skinny Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made

    in Mexico) products were laser treated.

           90.     This Complaint serves as additional notice to JCPenney of the Patents-in-

    Suit and the manner in which they are infringed.

           91.     Despite knowledge of the Patents-in-Suit and knowledge of the manner in

    which the Patents-in-Suit are infringed as demonstrated in the provided claim chart,

    JCPenney has continued to infringe the Patents-in-Suit.

              COUNT I: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 1

           92.     RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           93.     Claim 1 of the ’444 Patent provides:




                                               20
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 21 of 139 PageID #: 1699



     Preamble of     A laser method of forming a graphic on a material comprising:
     Claim 1
                     scribing the material with a laser beam and controlling an energy
     Element A       density per unit time during the scribing, where the energy density per

                     unit time is defined as:
                     where continuous power is a continuous power output of the laser
                     during the scribing, area of spot is an area of a spot formed by the laser
                     beam on the material when the laser beam is stationary relative to the
                     material, and speed is a speed of the laser beam relative to the material
                     during the scribing, wherein the material is one of a fabric material, a
                     leather material, or a vinyl material, and wherein said energy density per
                     unit time is controlled in a way to prevent undesired carbonization,
                     melting or burn-through.


           94.     JCPenney has infringed every element of claim 1 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           95.     The products include labels indicating that they were manufactured outside

    the U.S.

           96.     On information and belief, JCPenney imported the products into the U.S.

           97.     In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           98.     Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:



                                                21
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 22 of 139 PageID #: 1700




                                                                                 Pores




           99.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           100.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               22
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 23 of 139 PageID #: 1701




            101.    On information and belief, the manufacturers of the products scribed the

    denim fabric material with a laser beam and controlled the energy density per unit time

    during the scribing, where energy density per unit time is a function related to the

    continuous power output of the laser during the scribing, the area of a spot formed by the

    laser beam on the material when the laser beam is stationary relative to the material, and

    the speed of the laser beam relative to the material during the scribing.

            102.    On information and belief, the manufacturers of these products controlled

    the energy density per unit time in a way to prevent undesired carbonization, melting or

    burn-through.

            103.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            104.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.


                                                 23
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 24 of 139 PageID #: 1702



               COUNT II: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 2

           105.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    93 through 104 of this Complaint as though set forth fully here.

           106.    Claim 2 of the ’444 Patent provides:

     Claim 2      The laser method defined in claim 1 wherein a range of energy density per
                  unit time is determined for scribing a desired graphic on a given material,
                  and the energy density per unit time is controlled to stay within the range.



           107.    JCPenney has infringed every element of claim 2 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           108.    The products include labels indicating that they were manufactured outside

    the U.S.

           109.    On information and belief, JCPenney imported the products into the U.S.

           110.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           111.    On information and belief, the manufacturers of the products determined a

    range of energy density per unit time for scribing a desired graphic (such as a “worn” look)

    on the denim fabric material and controlled the energy density per unit time to stay within

    the range during scribing.

           112.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products




                                                24
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 25 of 139 PageID #: 1703



    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            113.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

               COUNT III: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 3

            114.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    105 through 113 of this Complaint as though set forth fully here.

            115.    Claim 3 of the ’444 Patent provides:

     Claim 3        The laser method defined in claim 2 wherein the material is selected from
                    the group consisting of fabrics, leathers and vinyls.




            116.    JCPenney has infringed every element of claim 3 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

            117.    The products include labels indicating that they were manufactured outside

    the U.S.

            118.    On information and belief, JCPenney imported these products into the U.S.

            119.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

            120.    The products were made of denim fabric.

            121.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products


                                                 25
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 26 of 139 PageID #: 1704



    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            122.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

               COUNT IV: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 8

            123.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    114 through 122 of this Complaint as though set forth fully here.

            124.    Claim 8 of the ’444 Patent provides:

     Claim 8        The laser method defined in claim 3 wherein a sandblasted look is formed
                    on a material selected from the group consisting of denim and khaki, by
                    scribing at an energy density per unit time within a range of from about
                    0.09 watts-sec/mm3 to about 8.07 watts-sec/mm3.


            125.    JCPenney has infringed every element of claim 8 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

            126.    The products include labels indicating that they were manufactured outside

    the U.S.

            127.    On information and belief, JCPenney imported these products into the U.S.

            128.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.




                                                 26
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 27 of 139 PageID #: 1705



            129.    On information and belief, the manufacturers of the products formed a

    sandblasted look (e.g., “worn” look) on the denim material by scribing at an energy density

    per unit time within a range of from about 0.09 watts-sec/mm3 to about 8.07 watts-sec/mm3.

            130.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            131.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

              COUNT V: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 11

            132.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    114 through 122 of this Complaint as though set forth fully here.

            133.    Claim 11 of the ’444 Patent provides:

     Claim 11       The laser method defined in claim 3 wherein the material is a fabric
                    selected from the group consisting of denim, cotton sheet, polyester,
                    lycra, corduroy, velour, organza, rayon, nylon, acetate, wool, natural and
                    artificial silk, acetate, flax, polyamide, lavsan, half wool, raincoat fabric,
                    elastomer treated nonwoven polyester, woven and nonwoven canvas, and
                    blends thereof.



            134.    JCPenney has infringed every element of claim 11 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).




                                                   27
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 28 of 139 PageID #: 1706



            135.    The products include labels indicating that they were manufactured outside

    the U.S.

            136.    On information and belief, JCPenney imported these products into the U.S.

            137.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

            138.    The products were made of denim fabric.

            139.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            140.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

               COUNT VI: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 12

            141.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    132 through 140 of this Complaint as though set forth fully here.

            142.    Claim 12 of the ’444 Patent provides:

     Claim 12       The laser method defined in claim 11 wherein the fabric is denim.




            143.    JCPenney has infringed every element of claim 12 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).


                                                 28
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 29 of 139 PageID #: 1707



            144.    The products include labels indicating that they were manufactured outside

    the U.S.

            145.    On information and belief, JCPenney imported these products into the U.S.

            146.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

            147.    The products were made of denim fabric.

            148.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            149.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

               COUNT VII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 21

            150.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

            151.    Claim 21 of the ’444 Patent provides:

     Preamble A laser method of forming a graphic on a material comprising:
     of Claim
     21
               scribing the material, which is one of a fabric material, a leather material,
     Element A or a vinyl material, with a laser beam and controlling an energy density
               per unit time during the scribing by controlling all of continuous power
               output of the laser during the scribing, area of a spot formed by the laser
               beam on the material when the laser beam is stationary relative to the
               material, and speed of the laser beam relative to the material during the
               scribing in a way that prevents undesired carbonization, melting or burn
               through of the material.




                                                 29
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 30 of 139 PageID #: 1708



           152.    JCPenney has infringed every element of claim 21 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           153.    The products include labels indicating that they were manufactured outside

    the U.S.

           154.    On information and belief, JCPenney imported these products into the U.S.

           155.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           156.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                30
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 31 of 139 PageID #: 1709




                                                                                 Pores




           157.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           158.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               31
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 32 of 139 PageID #: 1710




            159.    On information and belief, the manufacturers of the products scribed the

    denim fabric material with a laser beam and controlled the energy density per unit time

    during the scribing by controlling the continuous power output of the laser during the

    scribing, the area of a spot formed by the laser beam on the material when the laser beam

    is stationary relative to the material, and the speed of the laser beam relative to the material

    during the scribing.

            160.    On information and belief, the manufacturers of the products controlled the

    energy density per unit time in a way that prevents undesired carbonization, melting or

    burn through of the material.

            161.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            162.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.


                                                  32
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 33 of 139 PageID #: 1711



            COUNT VIII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 33

           163.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           164.    Claim 33 of the ’444 Patent provides:

     Preamble A method of marking material using a laser, comprising:
     of Claim
     33
               identifying a material which is to be marked, which is one of a fabric, a
     Element A leather or a vinyl material;


                   applying a laser at a specified amount of energy density per unit time and
     Element B     per unit area which avoids undesired carbonization, melting or burn-
                   through, to an area of said material to change some perceivable
                   characteristic of said area of said material.


           165.    JCPenney has infringed every element of claim 33 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           166.    The products include labels indicating that they were manufactured outside

    the U.S.

           167.    On information and belief, JCPenney imported these products into the U.S.

           168.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           169.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny


                                                33
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 34 of 139 PageID #: 1712



    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                 Pores




           170.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           171.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               34
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 35 of 139 PageID #: 1713




            172.    On information and belief, the manufacturers of the products identified the

    denim fabric material that was marked.

            173.    On information and belief, the manufacturers of the products applied a laser

    at a specified amount of energy density per unit time and per unit area so as to avoid

    undesired carbonization, melting or burn-through, to an area of the denim fabric material

    in order to change some perceivable characteristic of the area of the denim fabric material.

            174.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            175.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

              COUNT IX: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 34

            176.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    164 through 175 of this Complaint as though set forth fully here.


                                                 35
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 36 of 139 PageID #: 1714



            177.    Claim 34 of the ’444 Patent provides:

     Claim 34       A method as in claim 33, wherein said energy density per unit time
                    depends on power.




            178.    JCPenney has infringed every element of claim 34 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

            179.    The products include labels indicating that they were manufactured outside

    the U.S.

            180.    On information and belief, JCPenney imported these products into the U.S.

            181.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

            182.    The energy density per unit time depends on power.

            183.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            184.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

               COUNT X: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 46

            185.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.


                                                 36
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 37 of 139 PageID #: 1715



           186.    Claim 46 of the ’444 Patent provides:

     Preamble A method of scribing a desired pattern on a material, comprising:
     of Claim
     46
                  obtaining an indication of the desired pattern;
     Element A


                  using a controllable movable laser, having command elements which
     Element B    command movement of an output of said laser to different locations on
                  said working surface;
                  controlling said laser to produce outputs indicative of the desired pattern
     Element C    to be formed based on said indication, said outputs controlling said
                  controllable laser to control a position of marking thereof, said controller
                  controlling an energy density per unit time that is output from said laser to
                  stay within a controlled range of energy per unit time and per unit area for
                  said material, which does not cause undesired carbonization, melting or
                  vaporization for said material, and said material is one of a fabric
                  material, a leather material or a vinyl material, and wherein said energy
                  density per unit time can be different for different materials.


           187.    JCPenney has infringed every element of claim 46 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           188.    The products include labels indicating that they were manufactured outside

    the U.S.

           189.    On information and belief, JCPenney imported these products into the U.S.

           190.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.




                                                37
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 38 of 139 PageID #: 1716



           191.   Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                  Pores




           192.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           193.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               38
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 39 of 139 PageID #: 1717




           194.    On information and belief, the manufacturers of the products obtained an

    indication of the desired pattern (e.g., the “worn” look to be produced).

           195.    On information and belief, the manufacturers of the products used a

    controllable movable laser that has command elements that command the movement of an

    output of the laser to different locations on a working surface.

           196.    On information and belief, the manufacturers of the products controlled the

    laser to produce outputs indicative of the desired pattern to be formed (e.g., the “worn”

    look to be produced) based on the indication of the desired pattern, where the outputs

    controlled the controllable laser to control the position of marking, and controlled the

    energy density per unit time that was output from the laser to stay within a controlled range

    of energy per unit time and per unit area for the denim fabric material.

           197.    On information and belief, the manufacturers of the products controlled the

    laser so that it did not cause undesired carbonization, melting or vaporization for the denim

    fabric material.




                                                 39
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 40 of 139 PageID #: 1718



            198.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            199.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

              COUNT XI: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 69

            200.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

            201.    Claim 69 of the ’444 Patent provides:

     Preamble A method of marking a material, comprising:
     of Claim
     69
               identifying a material to be processed which is one of a fabric material, a
     Element A vinyl material or a leather material;


                    determining an amount of energy per unit time and per unit area which,
     Element B      when output from a laser on to said material to be processed, will produce
                    a specified effect on said material without undesirable burning, melting-
                    through or carbonizing the material; and
                    operating the laser with said specific material at said specific amount of
     Element C      energy per unit time and per unit area.




            202.    JCPenney has infringed every element of claim 69 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).


                                                 40
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 41 of 139 PageID #: 1719



           203.    The products include labels indicating that they were manufactured outside

    the U.S.

           204.    On information and belief, JCPenney imported these products into the U.S.

           205.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           206.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                     Pores




           207.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.



                                                41
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 42 of 139 PageID #: 1720



           208.     For example,     the Arizona Basic Flex          Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




           209.     On information and belief, the manufacturers of the products identified the

    denim fabric material to be processed by the laser.

           210.     On information and belief, the manufacturers of the products determined an

    amount of energy per unit time and per unit area that, when output from a laser on to the

    denim fabric material to be processed, produced a specified effect (e.g., the “worn” look)

    on the denim fabric material without undesirable burning, melting-through or carbonizing

    the material.

           211.     On information and belief, the manufacturers of the products operated the

    laser with the specific denim fabric material at the specific amount of energy per unit time

    and per unit area.

           212.     JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products


                                                42
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 43 of 139 PageID #: 1721



    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            213.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

               COUNT XII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 70

            214.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    201 through 213 of this Complaint as though set forth fully here.

            215.    Claim 70 of the ’444 Patent provides:

     Claim 70       A method as in claim 69, where said specified effect is a change of color
                    of said material.




            216.    JCPenney has infringed every element of claim 70 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

            217.    The products include labels indicating that they were manufactured outside

    the U.S.

            218.    On information and belief, JCPenney imported these products into the U.S.

            219.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

            220.    The specified effect was a change of color of the denim fabric material to

    create the “worn” look.




                                                 43
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 44 of 139 PageID #: 1722



            221.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            222.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.

            COUNT XIII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 72

            223.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

            224.    Claim 72 of the ’444 Patent provides:

     Preamble A method of marking a material, comprising:
     of Claim
     72
               determining an amount of energy per unit time and per unit area which,
     Element A when output from a laser on to said material to be processed, which is one
               of a fabric type material, a vinyl type material or a leather type material,
               will produce a specified effect on said material without undesirable
               burning, melting-through or carbonizing the material; and
               operating a controllable laser with said specific material at said specific
     Element B amount of energy per unit time and per unit area.




            225.    JCPenney has infringed every element of claim 72 of the ’444 Patent by

    importing into the United States or offering for sale, selling and/or using garments,

    including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).




                                                44
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 45 of 139 PageID #: 1723



           226.    The products include labels indicating that they were manufactured outside

    the U.S.

           227.    On information and belief, JCPenney imported these products into the U.S.

           228.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           229.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                     Pores




           230.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.



                                                45
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 46 of 139 PageID #: 1724



            231.    For example,     the Arizona Basic Flex        Skinny Jeans      –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




            232.    On information and belief, the manufacturers of the products determined an

    amount of energy per unit time and per unit area that, when output from a laser on to the

    denim fabric material to be processed, produced a specified effect (e.g., the “worn” look)

    on the denim fabric material without undesirable burning, melting-through or carbonizing

    of the material.

            233.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes them since at least June 13, 2016, and JCPenney knowingly continues to engage

    in that activity.

            234.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’444 Patent, RevoLaze suffered harm.




                                                46
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 47 of 139 PageID #: 1725



              COUNT XIV: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 99

              235.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

              236.   Claim 99 of the ’602 Patent provides:

     Preamble of A method of altering characteristics of a material, comprising:
     Claim 99
                 determining at least one characteristic of the material, said at least one
     Element A   characteristic being of a kind which affects a propensity of the material to
                 be physically altered by a radiation source;
                 using said at least one characteristic to determine a radiation source
     Element B   power and speed of movement of an output of the radiation source over
                 the material that will cause a desired structural change of the material
                 without undesired damage to the material;
     Element C   storing information in a controller indicating a desired pattern to be
                 formed on said material; and
                 using said controller to control said radiation source according to said
     Element D   determined radiation source power and speed of movement determined in
                 said using and according to said stored information indicating the desired
                 pattern.


              237.   JCPenney has infringed and is still infringing every element of claim 99 of

    the ‘602 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              238.   All of these products include labels indicating that they were manufactured

    outside the U.S.


                                                 47
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 48 of 139 PageID #: 1726



           239.    On information and belief, JCPenney imported all of these products into the

    U.S.

           240.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           241.    Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                                                     Pores




           242.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.




                                                48
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 49 of 139 PageID #: 1727



           243.    For example,       the Arizona Basic Flex          Skinny Jeans      –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




           244.    On information and belief, the manufacturers of all of these products

    determined at least one characteristic of the denim fabric material that affects a propensity

    of the material to be physically altered by a radiation source (such as a laser).

           245.    On information and belief, the manufacturers of all of these products used

    the at least one characteristic to determine a laser power and speed of movement of an

    output of the laser over the denim fabric material that caused a desired structural change of

    the material (e.g., the “worn” look) without undesired damage to the material.

           246.    In addition, on information and belief, the manufacturers of all of these

    products stored information in a controller indicating a desired pattern (e.g., the “worn”

    look) to be formed on the denim fabric material.

           247.    On information and belief, the manufacturers of all of these products used

    the laser controller to control the laser according to the determined power and speed of


                                                 49
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 50 of 139 PageID #: 1728



    movement and according to the stored information indicating the desired pattern (e.g., the

    “worn” look).

           248.     JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 99

    of the ’602 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           249.     As a direct and proximate result of JCPenney’s direct infringement of the

    ’602 Patent, RevoLaze has suffered and is suffering harm.

            COUNT XV: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 120

           250.     RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           251.     Claim 120 of the ’602 Patent provides:

     Preamble of A method of selectively altering portions of a material to form a desired
     Claim 120   pattern on the material, comprising:

                      determining a pattern to be formed on the material;
     Element A

                      determining specific characteristics of the material on which the pattern
     Element B        is to be formed;

     Element C        determining special operational parameters for the material with its
                      specific characteristics, said special operational parameters which allow a
                      focused beam of radiation to form a pattern in the material which
                      changes the material without undesirably damaging the material; and
                      forming a pattern on said material using the special operational
     Element D        parameters.



           252.     JCPenney has infringed and is still infringing every element of claim 120 of

    the ‘602 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style


                                                 50
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 51 of 139 PageID #: 1729



    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              253.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              254.   On information and belief, JCPenney imported all of these products into the

    U.S.

              255.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              256.   Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                  51
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 52 of 139 PageID #: 1730




                                                                                 Pores




           257.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           258.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               52
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 53 of 139 PageID #: 1731




           259.     On information and belief, the manufacturers of all of these products

    determined a pattern (e.g., the “worn” look) to be formed on the material.

           260.     In addition, on information and belief, the manufacturers of all of these

    products determined specific characteristics of the denim fabric material on which the

    pattern is to be formed.

           261.     On information and belief, the manufacturers of all of these products

    determined operational parameters (e.g., laser power, laser speed, duty cycle, pixel time)

    for the denim fabric material with its specific characteristics, where the operational

    parameters allow a focused beam of radiation (e.g., the laser beam) to form a pattern (e.g.,

    the “worn” look) in the material that changes the material without undesirably damaging

    the material.

           262.     On information and belief, the manufacturers of all of these products formed

    a pattern (e.g., the “worn” look) on the denim fabric material using the operational

    parameters.




                                                 53
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 54 of 139 PageID #: 1732



              263.   JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim

    120 of the ’602 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              264.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’602 Patent, RevoLaze has suffered and is suffering harm.

              COUNT XVI: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 123

              265.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    251 through 264 of this Complaint as though set forth fully here.

              266.   Claim 123 of the ’602 Patent provides:

     Claim 123       A method as in claim 120, wherein said material is a fabric material.




              267.   JCPenney has infringed and is still infringing every element of claim 123 of

    the ‘602 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              268.   All of these products include labels indicating that they were manufactured

    outside the U.S.



                                                  54
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 55 of 139 PageID #: 1733



           269.    On information and belief, JCPenney imported all of these products into the

    U.S.

           270.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           271.    All of these products were made of denim fabric.

           272.    JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim

    123 of the ’602 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           273.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’602 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XVII: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 124

           274.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    265 through 273 of this Complaint as though set forth fully here.

           275.    Claim 124 of the ’602 Patent provides:

     Claim 124     A method as in claim 123, wherein said fabric material is one of denim,
                   leather, cotton, rayon, nylon, wool, silk, or a mixture thereof.



           276.    JCPenney has infringed and is still infringing every element of claim 124 of

    the ‘602 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny



                                                 55
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 56 of 139 PageID #: 1734



    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              277.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              278.   On information and belief, JCPenney imported all of these products into the

    U.S.

              279.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              280.   All of these products were made of denim fabric.

              281.   JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim

    124 of the ’602 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              282.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’602 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XVIII: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 141

              283.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

              284.   Claim 141 of the ’602 Patent provides:




                                                  56
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 57 of 139 PageID #: 1735



     Preamble of A method of selectively altering portions of a material to form a desired
     Claim 141   pattern on the material, comprising:

                       determining a pattern to be formed on the material;
     Element A

                       determining specific characteristics of the material on which the pattern
     Element B         is to be formed;

     Element C         determining special operational parameters for the material with its
                       specific characteristics, said special operational parameters which allow
                       a focused beam of radiation to cause a chemical change in a surface of
                       the material that causes a pattern which can be seen to be formed in the
                       material without undesirably damaging the material; and

                       forming a pattern on said material using the special operational
     Element D         parameters.



              285.   JCPenney has infringed and is still infringing every element of claim 141 of

    the ‘602 Patent by importing into the United States or offering for sale, selling and/or using

    garments including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              286.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              287.   On information and belief, JCPenney imported all of these products into the

    U.S.




                                                  57
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 58 of 139 PageID #: 1736



           288.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           289.    Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                                                     Pores




           290.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           291.    For example,       the Arizona Basic Flex        Skinny Jeans      –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:



                                                58
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 59 of 139 PageID #: 1737




           292.    On information and belief, the manufacturers of all of these products

    determined a pattern (e.g., the “worn” look) to be formed on the denim fabric material.

           293.    In addition, on information and belief, the manufacturers of all of these

    products determined specific characteristics of the denim fabric material on which the

    pattern (e.g., the “worn” look) is to be formed.

           294.    On information and belief, the manufacturers of all of these products

    determined operational parameters for the denim fabric material with its specific

    characteristics, where the operational parameters allow a focused beam of radiation (e.g.,

    a laser beam) to cause a chemical change in a surface of the denim fabric material that

    causes a pattern (e.g., “worn” look) that can be seen to form in the material without

    undesirably damaging the material.

           295.    On information and belief, the manufacturers of all of these products formed

    a pattern (e.g., the “worn” look) on the denim fabric material using the operational

    parameters.




                                                 59
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 60 of 139 PageID #: 1738



              296.   JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim

    141 of the ’602 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              297.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’602 Patent, RevoLaze has suffered and is suffering harm.

          COUNT XVIX: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 142

              298.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    284 through 297 of this Complaint as though set forth fully here.

              299.   Claim 142 of the ’602 Patent provides:

     Claim 142       A method as in claim 141, wherein said material is a fabric material.



              300.   JCPenney has infringed and is still infringing every element of claim 142 of

    the ‘602 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              301.   All of these products include labels indicating that they were manufactured

    outside the U.S.




                                                  60
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 61 of 139 PageID #: 1739



           302.    On information and belief, JCPenney imported all of these products into the

    U.S.

           303.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           304.    All of these products were made of denim fabric.

           305.    JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim

    142 of the ’602 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           306.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’602 Patent, RevoLaze has suffered and is suffering harm.

            COUNT XX: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 143

           307.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    298 through 306 of this Complaint as though set forth fully here.

           308.    Claim 143 of the ’602 Patent provides:

     Claim 143       A method as in claim 142, wherein said fabric material is one of denim,
                     leather, cotton, rayon, nylon, wool, silk, or a mixture thereof.


           309.    JCPenney has infringed and is still infringing every element of claim 143 of

    the ‘602 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny



                                                 61
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 62 of 139 PageID #: 1740



    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              310.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              311.   On information and belief, JCPenney imported all of these products into the

    U.S.

              312.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              313.   All of these products were made of denim fabric.

              314.   JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim

    143 of the ’602 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              315.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’602 Patent, RevoLaze has suffered and is suffering harm.

               COUNT XXI: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 5

              316.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

              317.   Claim 5 of the ’196 Patent provides:




                                                  62
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 63 of 139 PageID #: 1741



     Preamble of A method of scribing a desired pattern on a material, comprising:
     Claim 5
                 obtaining an indication of the desired pattern;
     Element A
                 investigating the pattern to determine if the pattern includes elements
     Element B   which are more likely to cause undesired damage to the material when
                 applied to the material by a laser;

     Element C       modifying the pattern to change the elements to other elements which are
                     less likely to cause said undesired damage; and

     Element D       commanding a controllable movable laser based on the modified pattern
                     to write to different locations on a surface of the material.



           318.    JCPenney has infringed and is still infringing every element of claim 5 of

    the ‘196 Patent by importing into the United States or offering for sale, selling and/or using

    garments including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           319.    The products include labels indicating that they were manufactured outside

    the U.S.

           320.    On information and belief, JCPenney imported these products into the U.S.

           321.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           322.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                 63
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 64 of 139 PageID #: 1742




                                                                                 Pores




           323.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           324.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               64
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 65 of 139 PageID #: 1743




            325.    On information and belief, the manufacturers of the products obtained an

    indication of the desired pattern (e.g., the “worn” look).

            326.    In addition, on information and belief, the manufacturers of the products

    investigated the pattern (e.g., “worn” look) to determine if the pattern included elements

    that were more likely to cause undesired damage to the denim fabric material when applied

    to the material by a laser.

            327.    On information and belief, the manufacturers of the products modified the

    pattern (e.g., “worn” look) to change the elements to other elements that were less likely

    to cause undesired damage.

            328.    On information and belief, the manufacturers of the products commanded a

    controllable movable laser based on the modified pattern to write to different locations on

    a surface of the material.

            329.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products




                                                 65
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 66 of 139 PageID #: 1744



    infringes RevoLaze’s patents since at least June 13, 2016, and JCPenney knowingly

    continues to engage in that activity.

           330.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’196 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXII: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 11

           331.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           332.    Claim 11 of the ’196 Patent provides:

     Preamble of A method of scribing a desired pattern on a material without damaging
     Claim 11    the material, comprising:


                     obtaining an indication of a desired pattern to be placed on the material;
     Element A

                     determining a position representing a beginning portion of a portion of
     Element B       the desired pattern, where the laser will begin to form the desired pattern
                     on said material,

     Element C       controlling a controllable movable laser to begin moving relative to the
                     material, and, while moving, to begin outputting its laser beam, said
                     laser beam not being output until after said laser is moving relative to
                     said material, to avoid overetching of the material at startup.



           333.    JCPenney has infringed and is still infringing every element of claim 11 of

    the ‘196 Patent by importing into the United States or offering for sale, selling and/or using

    garments including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           334.    The products include labels indicating that they were manufactured outside

    the U.S.


                                                 66
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 67 of 139 PageID #: 1745



           335.    On information and belief, JCPenney imported these products into the U.S.

           336.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           337.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                     Pores




           338.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.




                                                67
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 68 of 139 PageID #: 1746



           339.    For example,       the Arizona Basic Flex           Skinny Jeans      –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




           340.    On information and belief, the manufacturers of the products obtained an

    indication of a desired pattern (e.g., “worn” look) to be placed on the denim fabric material.

           341.    In addition, on information and belief, the manufacturers of the products

    determined a position representing a beginning portion of a portion of the desired pattern

    (e.g., “worn” look) where the laser began to form the desired pattern on the denim fabric

    material.

           342.    On information and belief, the manufacturers of the products controlled a

    controllable movable laser to move relative to the material, and, while moving, to output

    its laser beam, wherein the laser beam was not being output until after the laser was moving

    relative to the denim fabric material in order to avoid overetching of the material at startup.

           343.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products


                                                  68
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 69 of 139 PageID #: 1747



    infringes RevoLaze’s patents since at least June 13, 2016, and JCPenney knowingly

    continues to engage in that activity.

           344.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’196 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXIII: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 13

           345.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           346.    Claim 13 of the ’196 Patent provides:

     Preamble of A method of forming a desired pattern on a material without damaging
     Claim 13    the material, comprising:


                     obtaining an indication of a desired pattern to be formed on the material;
     Element A

                     determining an energy amount to be applied to each unit area of said
     Element B       material based on at least one characteristic of said pattern;

     Element C       controlling a relative movement between a marking device that produces
                     a focused beam of radiation which will be used to mark the material, and
                     said material;

     Element D       controlling the marking device to output the focused beam of radiation
                     toward said material, by commanding said relative movement, and then,
                     while there is said relative movement between said marking device and
                     said material, to begin outputting said focused beam of radiation, such
                     that said beam of radiation is not output until after said beam is moving
                     relative to said material, to avoid overetching of the material at startup.



           347.    JCPenney has infringed and is still infringing every element of claim 13 of

    the ‘196 Patent by importing into the United States or offering for sale, selling and/or using

    garments including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style




                                                 69
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 70 of 139 PageID #: 1748



    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           348.    The products include labels indicating that they were manufactured outside

    the U.S.

           349.    On information and belief, JCPenney imported these products into the U.S.

           350.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           351.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny

    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                     Pores




                                                70
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 71 of 139 PageID #: 1749



           352.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           353.    For example,       the Arizona Basic Flex          Skinny Jeans   –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




           354.    On information and belief, the manufacturers of the products obtained an

    indication of a desired pattern (e.g., “worn” look) to be formed on the denim fabric

    material.

           355.    In addition, on information and belief, the manufacturers of the products

    determined an energy amount to be applied to each unit area of the denim fabric material

    based on at least one characteristic of the pattern (e.g., “worn” look).

           356.    On information and belief, the manufacturers of the products controlled the

    relative movement between a marking device (e.g., laser) that produces a focused beam of

    radiation (e.g., laser beam) that was used to mark the denim fabric material and the denim

    fabric material.


                                                 71
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 72 of 139 PageID #: 1750



           357.    On information and belief, the manufacturers of the products controlled the

    marking device (e.g., laser) to output the laser beam toward the denim fabric material by

    commanding the relative movement, and then, while there was relative movement between

    the laser and the material, to begin outputting the focused laser beam so that the laser beam

    was not output until after the laser beam was moving relative to the denim fabric material

    in order to avoid overetching of the material at startup.

           358.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes RevoLaze’s patents since at least June 13, 2016, and JCPenney knowingly

    continues to engage in that activity.

           359.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’196 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXIV: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 14

           360.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    346 through 359 of this Complaint as though set forth fully here.

           361.    Claim 14 of the ’196 Patent provides:

     Claim 14        A method as in claim 13, wherein said marking device is a controllable
                     laser, and said focused beam of radiation is a laser beam.




           362.    JCPenney has infringed and is still infringing every element of claim 14 of

    the ‘196 Patent by importing into the United States or offering for sale, selling and/or using

    garments including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style




                                                 72
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 73 of 139 PageID #: 1751



    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) product, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           363.    The products include labels indicating that they were manufactured outside

    the U.S.

           364.    On information and belief, JCPenney imported these products into the U.S.

           365.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           366.    On information and belief, the manufacturers of the products used a

    controllable laser that would output a laser beam.

           367.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products

    infringes RevoLaze’s patents since at least June 13, 2016, and JCPenney knowingly

    continues to engage in that activity.

           368.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’196 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXV: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 16

           369.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           370.    Claim 16 of the ’196 Patent provides:




                                                73
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 74 of 139 PageID #: 1752



     Preamble of A method of scribing a desired pattern on a material without damaging the
     Claim 16    material, comprising:

                      obtaining an indication of a desired pattern to be placed on the material;
     Element A
                      determining an energy amount to be applied to each unit area of said
     Element B        material based on at least one characteristic of said pattern;

     Element C        controlling a controllable movable laser to produce an output at a specified
                      energy amount per unit area by controlling at least one of a movement speed
                      of said controllable movable laser and an output power of said controllable
                      movable laser; and

     Element D        said controlling said controllable movable laser to begin moving relative to
                      the material, and, while moving, to begin outputting its laser beam, such that
                      said laser beam is not output until after said laser is moving relative to said
                      material, to avoid overetching of the material at startup.



           371.    JCPenney has infringed and is still infringing every element of claim 16 of

    the ‘196 Patent by importing into the United States or offering for sale, selling and/or using

    garments including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – 523/4566/015405 (Made in Mexico) products, in the

    U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. § 271(g).

           372.    The products include labels indicating that they were manufactured outside

    the U.S.

           373.    On information and belief, JCPenney imported these products into the U.S.

           374.    In addition, JCPenney offered the products for sale in the U.S. and sold the

    products in the U.S.

           375.    Analysis of the exemplary product using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garment. For example, a SEM image of fibers in the Arizona Basic Flex Skinny




                                                 74
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 75 of 139 PageID #: 1753



    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                 Pores




           376.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           377.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               75
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 76 of 139 PageID #: 1754




           378.    On information and belief, the manufacturers of the products obtained an

    indication of a desired pattern (e.g., “worn” look) to be placed on the denim fabric material.

           379.    In addition, on information and belief, the manufacturers of the products

    determined an energy amount to be applied to each unit area of the denim fabric material

    based on at least one characteristic of the pattern (e.g., “worn” look).

           380.    On information and belief, the manufacturers of the products controlled a

    controllable, movable laser to produce an output at a specified energy amount per unit area

    by controlling at least one of the movement speed of the controllable movable laser and

    the output power of the controllable movable laser.

           381.    On information and belief, the manufacturers of the products controlled the

    laser such that the laser beam was not output until after the laser was moving relative to

    the denim fabric material in order to avoid overetching of the material at startup.

           382.    JCPenney has knowledge of the RevoLaze patents and RevoLaze’s

    allegations of how JCPenney’s importation, sale, offer for sale, and/or use of products




                                                 76
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 77 of 139 PageID #: 1755



    infringes RevoLaze’s patents since at least June 13, 2016, and JCPenney knowingly

    continues to engage in that activity.

              383.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’196 Patent, RevoLaze has suffered and is suffering harm.

              COUNT XXVI: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 1

              384.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

              385.   Claim 1 of the ’505 Patent provides:

     Preamble of A method, comprising:
     Claim 1
                 allowing a user to enter and/or change each of a plurality of different
     Element A   parameters;

                       carrying out a mathematical operation based on said parameters to form
     Element B         values which are individualized for each of a plurality of areas; and

     Element C         using said values to control a laser to change a look of a textile material
                       according to said values.


              386.   JCPenney has infringed and is still infringing every element of claim 1 of

    the ‘505 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).




                                                  77
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 78 of 139 PageID #: 1756



           387.    All of these products include labels indicating that they were manufactured

    outside the U.S.

           388.    On information and belief, JCPenney imported all of these products into the

    U.S.

           389.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           390.    Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                                                     Pores




                                                78
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 79 of 139 PageID #: 1757



           391.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           392.    For example,      the Arizona Basic Flex          Skinny Jeans      –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




           393.    On information and belief, the manufacturers of all of these products

    operated a laser that allowed a user to enter and/or change each of a plurality of different

    parameters (such as power).

           394.    In addition, on information and belief, the manufacturers of all of these

    products operated a laser that carried out a mathematical operation based on the parameters

    to form values that were individualized for each of a plurality of areas (where the values

    relate to a design or pattern such as a “worn” look).

           395.    On information and belief, the manufacturers of all of these products

    operated a laser system that used the values to control the laser to change a look (e.g.,

    created a “worn” look) of the denim fabric textile material according to the values.


                                                 79
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 80 of 139 PageID #: 1758



           396.    JCPenney has knowledge of the ’505 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 1

    of the ’505 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           397.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’505 Patent, RevoLaze has suffered and is suffering harm.

          COUNT XXVII: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 49

           398.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           399.    Claim 49 of the ’505 Patent provides:

     Preamble of A method, comprising:
     Claim 49
                 allowing a user to enter and/or change each of a plurality of different
     Element A   parameters;

                      carrying out a mathematical operation based on said parameters to form
     Element B        values which are individualized for each of a plurality of areas;

     Element C        using said values to control a laser to change a look of a textile material
                      according to said values; and

     Element D        wherein said values represent amounts of change to be caused to said textile
                      material, and are calculated according to said mathematical operation.



           400.    JCPenney has infringed and is still infringing every element of claim 49 of

    the ‘505 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny


                                                 80
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 81 of 139 PageID #: 1759



    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              401.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              402.   On information and belief, JCPenney imported all of these products into the

    U.S.

              403.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              404.   Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                  81
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 82 of 139 PageID #: 1760




                                                                                 Pores




           405.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           406.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               82
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 83 of 139 PageID #: 1761




              407.   On information and belief, the manufacturers of all of these products

    operated a laser system that allowed a user to enter and/or change each of a plurality of

    different parameters (such as power).

              408.   In addition, on information and belief, the manufacturers of all of these

    products operated a laser system that carried out a mathematical operation based on the

    parameters to form values that are individualized for each of a plurality of areas (where the

    values relate to a design or pattern such as a “worn” look).

              409.   On information and belief, during manufacturing, the manufacturers of all

    of these products operated a laser system that used the values to control the laser to change

    a look (e.g., created a “worn” look) of the denim fabric textile material according to the

    values.

              410.   The values represent amounts of change to be caused to the denim fabric

    textile material and are calculated according to the mathematical operation.

              411.   JCPenney has knowledge of the ’505 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 49


                                                 83
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 84 of 139 PageID #: 1762



    of the ’505 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              412.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’505 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXVIII: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 50

              413.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    399 through 412 of this Complaint as though set forth fully here.

              414.   Claim 50 of the ’505 Patent provides:

     Claim 50          A method as in claim 49, wherein said values represent an amount of
                       energy to be delivered by said laser for a specified unit of textile material.


              415.   JCPenney has infringed and is still infringing every element of claim 50 of

    the ‘505 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              416.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              417.   On information and belief, JCPenney imported all of these products into the

    U.S.




                                                   84
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 85 of 139 PageID #: 1763



            418.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

            419.    The values used by the laser system represent an amount of energy that is

    to be delivered by the laser for a specified unit of textile material.

            420.    JCPenney has knowledge of the ’505 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 50

    of the ’505 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

            421.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’505 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXIX: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 51

            422.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    399 through 412 of this Complaint as though set forth fully here.

            423.    Claim 51 of the ’505 Patent provides:

     Claim 51         A method as in claim 49, wherein said values represent an amount of energy
                      to be delivered by said laser per unit time to said textile material.


            424.    JCPenney has infringed and is still infringing every element of claim 51 of

    the ‘505 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in




                                                  85
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 86 of 139 PageID #: 1764



    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              425.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              426.   On information and belief, JCPenney imported all of these products into the

    U.S.

              427.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              428.   The values used by the laser system represent an amount of energy that is

    to be delivered by the laser per unit time to the textile material.

              429.   JCPenney has knowledge of the ’505 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 51

    of the ’505 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              430.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’505 Patent, RevoLaze has suffered and is suffering harm.

              COUNT XXX: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 1

              431.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

              432.   Claim 1 of the ’972 Patent provides:




                                                  86
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 87 of 139 PageID #: 1765



     Preamble of A method, comprising:
     Claim 1
                 storing information about effective applied power levels for a plurality of
     Element A   scan lines of a laser element, at least a plurality of said scan lines having
                 levels of effective applied power which change within a single scan line;
                 and
                 using a laser to process a material by controlling scan lines of the laser to
     Element B   have a controlled energy density per unit time which depends on said
                 effective applied power levels.


              433.   JCPenney has infringed and is still infringing every element of claim 1 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              434.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              435.   On information and belief, JCPenney imported all of these products into the

    U.S.

              436.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              437.   Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic


                                                  87
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 88 of 139 PageID #: 1766



    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                                                 Pores




           438.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           439.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                               88
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 89 of 139 PageID #: 1767




           440.    On information and belief, the manufacturers of all of these products stored

    information about effective applied power levels for a plurality of scan lines of a laser

    element, where at least a plurality of the scan lines had levels of effective applied power

    that changed within a single scan line so that the effect on the denim fabric material would

    change.

           441.    In addition, on information and belief, the manufacturers of all of these

    products used a laser to process a denim fabric material by controlling scan lines of the

    laser to have a controlled energy density per unit time, which depends on the effective

    applied power levels.

           442.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 1

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           443.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.


                                                89
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 90 of 139 PageID #: 1768



              COUNT XXXI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 2

              444.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    432 through 443 of this Complaint as though set forth fully here.

              445.   Claim 2 of the ’972 Patent provides:

     Claim 2           A method as in claim 1 wherein at least a plurality of said effective applied
                       power levels are values which do not undesirably damage a material.


              446.   JCPenney has infringed and is still infringing every element of claim 2 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              447.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              448.   On information and belief, JCPenney imported all of these products into the

    U.S.

              449.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              450.   A plurality of the effective applied power levels are values that do not

    undesirably damage the denim fabric material




                                                  90
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 91 of 139 PageID #: 1769



              451.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 2

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              452.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXXII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 4

              453.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    444 through 452 of this Complaint as though set forth fully here.

              454.   Claim 4 of the ’972 Patent provides:

     Claim 4           A method as in claim 2 wherein said material is a denim garment.


              455.   JCPenney has infringed and is still infringing every element of claim 4 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              456.   All of these products include labels indicating that they were manufactured

    outside the U.S.




                                                 91
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 92 of 139 PageID #: 1770



           457.    On information and belief, JCPenney imported all of these products into the

    U.S.

           458.    In addition, JCPenney offered all of theese products for sale in the U.S. and

    sold all of these products in the U.S.

           459.    All of these garment products were made of denim fabric.

           460.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 4

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           461.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXXIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 5

           462.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    432 through 443 of this Complaint as though set forth fully here.

           463.    Claim 5 of the ’972 Patent provides:

     Claim 5          A method as in claim 1 wherein said information is indicative of a simulated
                      abrasion effect to create a worn look.


           464.    JCPenney has infringed and is still infringing every element of claim 5 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny




                                                 92
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 93 of 139 PageID #: 1771



    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              465.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              466.   On information and belief, JCPenney imported all of these products into the

    U.S.

              467.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              468.   The information about effective applied power levels for a plurality of scan

    lines is indicative of a simulated abrasion effect to create a worn look on the denim fabric

    material.

              469.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 5

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              470.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze has suffered and is suffering harm.

           COUNT XXXIV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 6

              471.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    432 through 443 of this Complaint as though set forth fully here.

              472.   Claim 6 of the ’972 Patent provides:




                                                  93
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 94 of 139 PageID #: 1772



     Claim 6           A method as in claim 1 wherein said information is indicative of simulated
                       whisker effect.


              473.   JCPenney has infringed and is still infringing every element of claim 6 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              474.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              475.   On information and belief, JCPenney imported all of these products into the

    U.S.

              476.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              477.   The information about effective applied power levels for a plurality of scan

    lines is indicative of a simulated whisker effect.

              478.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 6

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.




                                                  94
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 95 of 139 PageID #: 1773



              479.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

           COUNT XXXV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 11

              480.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    432 through 443 of this Complaint as though set forth fully here.

              481.   Claim 11 of the ’972 Patent provides:

     Claim 11          A method as in claim 1 wherein said control of effective applied power levels
                       is carried out by control of duty cycle of said laser thereby controlling an
                       effect of amount of power delivered by the laser in a pulsed manner.


              482.   JCPenney has infringed and is still infringing every element of claim 11 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              483.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              484.   On information and belief, JCPenney imported all of these products into the

    U.S.

              485.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.



                                                  95
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 96 of 139 PageID #: 1774



           486.    On information and belief, the manufacturers of all of these products

    controlled the effective applied power level by controlling the duty cycle of the laser

    thereby controlling an effect of the amount of power delivered by the laser in a pulsed

    manner.

           487.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 11

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           488.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

          COUNT XXXVI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 12

           489.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    480 through 488 of this Complaint as though set forth fully here.

           490.    Claim 12 of the ’972 Patent provides:

     Claim 12         A method as in claim 11 wherein said control of duty cycle comprises turning
                      a laser on and off at specified rate.


           491.    JCPenney has infringed and is still infringing every element of claim 12 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in




                                                 96
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 97 of 139 PageID #: 1775



    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              492.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              493.   On information and belief, JCPenney imported all of these products into the

    U.S.

              494.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              495.   The duty cycle comprises turning a laser on and off at specified rate.

              496.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 12

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              497.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

           COUNT XXXVII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 16

              498.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    432 through 443 of this Complaint as though set forth fully here.

              499.   Claim 16 of the ’972 Patent provides:

     Claim 16          A method as in claim 1 wherein said change of effective applied power
                       levels comprises changing an output size of a laser beam that is output from
                       the laser.


              500.   JCPenney has infringed and is still infringing every element of claim 16 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using



                                                  97
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 98 of 139 PageID #: 1776



    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              501.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              502.   On information and belief, JCPenney imported all of these products into the

    U.S.

              503.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              504.   On information and belief, the manufacturers of all of these products

    operated the laser to change the effective applied power levels by changing the output size

    of the laser beam that is output from the laser.

              505.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 16

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              506.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.




                                                  98
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 99 of 139 PageID #: 1777



           COUNT XXXVIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 17

              507.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    432 through 443 of this Complaint as though set forth fully here.

              508.   Claim 17 of the ’972 Patent provides:

     Claim 17          A method as in claim 1 further comprising feathering an edge of the pattern
                       by changing a power level of the image at said edge to form a more gradual
                       change of effect at said edge.


              509.   JCPenney has infringed and is still infringing every element of claim 17 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              510.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              511.   On information and belief, JCPenney imported all of these products into the

    U.S.

              512.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.




                                                  99
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 100 of 139 PageID #: 1778



           513.    On information and belief, the manufacturers of all of these products

    feathered an edge of the pattern (e.g., “worn” look) by changing a power level of the image

    at the edge to form a more gradual change of effect at the edge.

           514.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 17

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           515.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

          COUNT XXXIX: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 18

           516.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    432 through 443 of this Complaint as though set forth fully here.

           517.    Claim 18 of the ’972 Patent provides:

     Claim 18        A method as in claim 1, wherein said information is in a specified format,
                     which includes an indication of an area and an indication of an effective
                     applied power level to be applied to said area.


           518.    JCPenney has infringed and is still infringing every element of claim 18 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in




                                                 100
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 101 of 139 PageID #: 1779



    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              519.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              520.   On information and belief, JCPenney imported all of these products into the

    U.S.

              521.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              522.   On information and belief, the manufacturers of all of these products

    operated a laser to store information in a specified format that includes an indication of an

    area and an indication of an effective applied power level to be applied to the area thereby

    defining the design or pattern to be produced such as a “worn” look.

              523.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 18

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              524.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

              COUNT XL: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 56

              525.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

              526.   Claim 56 of the ’972 Patent provides:




                                                 101
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 102 of 139 PageID #: 1780



     Preamble of A method, comprising:
     Claim 56
                 defining a desired pattern of color alterations to be formed to a garment
     Element A   by selecting a plurality of areas on a display, defining a color that is
                 associated with each of a plurality of abrasion levels, selecting a color to
                 associate with each of the plurality of areas to thereby associate a level of
                 abrasion with each of the plurality of areas; and
                 storing a computer file indicative of said selecting.
     Element B



              527.   JCPenney has infringed and is still infringing every element of claim 56 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              528.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              529.   On information and belief, JCPenney imported all of these products into the

    U.S.

              530.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              531.   Analysis of all of these products using a scanning electron microscope

    (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the “worn” areas

    of the garments. For example, a SEM image of fibers in the Arizona Basic Flex Skinny


                                                 102
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 103 of 139 PageID #: 1781



    Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405

    (Made in Mexico) product shows these pores:




                                                                                 Pores




           532.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           533.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                              103
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 104 of 139 PageID #: 1782




            534.    On information and belief, the manufacturers of all of these products

    defined a desired pattern of color alterations to be formed to the garment by selecting a

    plurality of areas on a display, defining a color that is associated with each of a plurality of

    abrasion levels, and selecting a color to associate with each of the plurality of areas to

    thereby associate a level of abrasion with each of the plurality of areas.

            535.    In addition, on information and belief, the manufacturers of all of these

    products stored a computer file indicative of the selections.

            536.    JCPenney has knowledge of the ’602 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 56

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

            537.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.




                                                  104
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 105 of 139 PageID #: 1783



              COUNT XLI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 57

              538.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    526 through 537 of this Complaint as though set forth fully here.

              539.   Claim 57 of the ’972 Patent provides:

     Claim 57          A method as in claim 56 further comprising enabling said display to be
                       edited, to change color and or shape.



              540.   JCPenney has infringed and is still infringing every element of claim 57 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              541.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              542.   On information and belief, JCPenney imported all of these products into the

    U.S.

              543.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              544.   On information and belief, the manufacturers of all of these products

    enabled the display to be edited to change color and/or shape.


                                                 105
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 106 of 139 PageID #: 1784



              545.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 57

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              546.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

              COUNT XLII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 58

              547.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    538 through 546 of this Complaint as though set forth fully here.

              548.   Claim 58 of the ’972 Patent provides:

     Claim 58         A method as in claim 57 wherein said computer file specifies information
                      for use in forming control data for a laser to scribe lines on a desired
                      garment, wherein at least a plurality of said lines specify an energy density
                      per unit time which changes within a single scan line.



              549.   JCPenney has infringed and is still infringing every element of claim 58 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).




                                                 106
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 107 of 139 PageID #: 1785



           550.    All of these products include labels indicating that they were manufactured

    outside the U.S.

           551.    On information and belief, JCPenney imported all of these products into the

    U.S.

           552.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           553.    The computer file specifies information that is used in forming control data

    for the laser to scribe lines on a desired garment, wherein at least a plurality of the lines

    specify an energy density per unit time that changes within a single scan line.

           554.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 58

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           555.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

           COUNT XLIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 59

           556.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    547 through 555 of this Complaint as though set forth fully here.

           557.    Claim 59 of the ’972 Patent provides:

     Claim 59          A method as in claim 58 wherein at least a plurality of lines have an energy
                       density per unit time which has at least three values within the specified
                       line.




                                                 107
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 108 of 139 PageID #: 1786



              558.   JCPenney has infringed and is still infringing every element of claim 59 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              559.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              560.   On information and belief, JCPenney imported all of these products into the

    U.S.

              561.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              562.   A plurality of lines have an energy density per unit time that has at least

    three values within the specified line.

              563.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 59

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              564.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.




                                                 108
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 109 of 139 PageID #: 1787



           COUNT XLIV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 61

              565.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    538 through 546 of this Complaint as though set forth fully here.

              566.   Claim 61 of the ’972 Patent provides:

     Claim 61          A method as in claim 57 wherein said editing comprises applying an
                       abrasion using a spray tool.


              567.   JCPenney has infringed and is still infringing every element of claim 61 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              568.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              569.   On information and belief, JCPenney imported all of these products into the

    U.S.

              570.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              571.   On information and belief, the manufacturers of all of these products edit

    the pattern by applying an abrasion using a spray tool.




                                                 109
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 110 of 139 PageID #: 1788



              572.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 61

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              573.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

              COUNT XLV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 63

              574.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    526 through 537 of this Complaint as though set forth fully here.

              575.   Claim 63 of the ’972 Patent provides:

     Claim 63          A method as in claim 56 further comprising storing, in a memory, a
                       relationship between each color and an amount of effective applied energy
                       representing the color.


              576.   JCPenney has infringed and is still infringing every element of claim 63 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              577.   All of these products include labels indicating that they were manufactured

    outside the U.S.



                                                 110
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 111 of 139 PageID #: 1789



           578.    On information and belief, JCPenney imported all of these products into the

    U.S.

           579.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           580.    On information and belief, the manufacturers of all of these products store,

    in a memory, a relationship between each color and an amount of effective applied energy

    representing the color.

           581.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 63

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           582.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

           COUNT XLVI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 64

           583.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    538 through 546 of this Complaint as though set forth fully here.

           584.    Claim 64 of the ’972 Patent provides:

     Claim 64         A method as in claim 57 further comprising using a laser and controlling
                     the laser to control an effective applied power applied to an area by
                     controlling a duty cycle of the laser.


           585.    JCPenney has infringed and is still infringing every element of claim 64 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in


                                                 111
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 112 of 139 PageID #: 1790



    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              586.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              587.   On information and belief, JCPenney imported all of these products into the

    U.S.

              588.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              589.   On information and belief, the manufacturers of all of these products used

    a laser and controlled the laser to control an effective applied power applied to an area by

    controlling the duty cycle of the laser.

              590.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 64

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              591.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

           COUNT XLVII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 72

              592.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.




                                                 112
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 113 of 139 PageID #: 1791



              593.   Claim 72 of the ’972 Patent provides:

     Preamble of A method of processing a garment, comprising:
     Claim 72
                 obtaining a first garment which has a desired look to be replicated;
     Element A

                       determining color levels of different areas of a plurality of different areas
     Element B         of said first garment;

     Element C         determining, from said color levels, an amount of effective applied energy
                       of laser energy which will need to be applied to said each of said area to
                       replicate said color level; and
                       forming a computer file which has a plurality of area representations,
     Element D         each area representation associated with a power representation
                       representing said amount of laser power which needs to be applied to
                       each of said areas to replicate said different areas of said first garment.


              594.   JCPenney has infringed and is still infringing every element of claim 72 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              595.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              596.   On information and belief, JCPenney imported all of these products into the

    U.S.




                                                  113
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 114 of 139 PageID #: 1792



           597.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           598.    Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                                                     Pores




           599.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           600.    For example,       the Arizona Basic Flex        Skinny Jeans      –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:



                                               114
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 115 of 139 PageID #: 1793




            601.    On information and belief, the manufacturers of all of these products

    obtained a first garment that had a desired look to be replicated (e.g., the “worn” look).

            602.    On information and belief, the manufacturers of all of these products

    determined color levels of different areas of a plurality of different areas of the garment.

            603.    On information and belief, the manufacturers of all of these products

    determined, from the color levels, an amount of effective applied energy of laser energy

    that had to be applied to each of the areas to replicate the desired color level (e.g., to create

    the “worn” look).

            604.    On information and belief, the manufacturers of all of these products formed

    a computer file that had a plurality of area representations, where each area representation

    associated with a power representation represented the amount of laser power that needed

    to be applied to each of the areas to replicate the different areas of the first garment that

    had the desired look to be replicated.

            605.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 72


                                                  115
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 116 of 139 PageID #: 1794



    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              606.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

          COUNT XLVIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 77

              607.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    593 through 606 of this Complaint as though set forth fully here.

              608.   Claim 77 of the ’972 Patent provides:

     Claim 77           A method as in claim 72 further comprising displaying a graphical image
                       indicative of said computer file to a user and allowing said user to edit said
                       graphical image to thereby edit said computer file.


              609.   JCPenney has infringed and is still infringing every element of claim 77 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              610.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              611.   On information and belief, JCPenney imported all of these products into

    the U.S.



                                                 116
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 117 of 139 PageID #: 1795



           612.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           613.    On information and belief, the manufacturers of all of these products

    displayed a graphical image indicative of the computer file on the laser system and allowed

    the user to edit the graphical image to thereby edit the computer file.

           614.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 77

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           615.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

           COUNT XLIX: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 78

           616.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           617.    Claim 78 of the ’972 Patent provides:

     Preamble of A method comprising:
     Claim 78
                 defining a pattern to be formed on a textile material, which pattern represents
     Element A   different degrees of abrasion of said textile material at different locations, and
                 which represents at least first areas which have no abrasion, and producing a
                 computer readable file indicative of said pattern; and
                 controlling a laser to form said pattern by first controlling said laser according
     Element B   to said file to produce an effective output power in said first areas which is
                 greater than zero, but is less than a threshold beyond which a visible change
                 will be made to said textile material, and to increase the effective output
                 power at a boundary between said first areas, and other areas outside said first
                 areas.




                                                117
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 118 of 139 PageID #: 1796



              618.   JCPenney has infringed and is still infringing every element of claim 78 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              619.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              620.   On information and belief, JCPenney imported all of these products into the

    U.S.

              621.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              622.   Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                 118
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 119 of 139 PageID #: 1797




                                                                                 Pores




           623.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           624.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                              119
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 120 of 139 PageID #: 1798




           625.    On information and belief, the manufacturers of all of these products

    defined a pattern (e.g., the “worn” look) to be formed on a denim fabric textile material,

    wherein the pattern represents different degrees of abrasion of the denim fabric textile

    material at different locations and represents at least first areas that have no abrasion, and

    produced a computer readable file indicative of the pattern.

           626.    On information and belief, the manufacturers of all of these products

    controlled a laser to form the pattern (e.g., the “worn” look) by first controlling the laser

    according to the file to produce an effective output power in the first areas that was greater

    than zero, but was less than a threshold beyond which a visible change would be made to

    the denim fabric textile material, and to increase the effective output power at a boundary

    between the first areas, and other areas outside the first areas.

           627.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 78

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.


                                                 120
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 121 of 139 PageID #: 1799



              628.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

               COUNT L: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 83

              629.   RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

              630.   Claim 83 of the ’972 Patent provides:

     Preamble of A method comprising:
     Claim 83
                 defining a pattern to be formed on a textile material, which pattern has
     Element A   different colors representing different degrees of change of said textile
                 material at different locations, said different degrees of change including at
                 least a plurality of different levels of change, each different level of change
                 associated with an effective applied energy to be applied to said location;
                 defining a tool which allows a spray of incremental intensity onto the
     Element B   pattern, by defining a droplet size and trajectory, determining a location that
                 is hit by a droplet;
                 adjusting a color level of said location based on said hit so that said effective
     Element C   applied energy is adjusted by said hitting.



              631.   JCPenney has infringed and is still infringing every element of claim 83 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).




                                                 121
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 122 of 139 PageID #: 1800



           632.    All of these products include labels indicating that they were manufactured

    outside the U.S.

           633.    On information and belief, JCPenney imported all of these products into the

    U.S.

           634.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           635.    Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic

    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                                                     Pores




                                               122
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 123 of 139 PageID #: 1801



           636.    The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           637.    For example,       the Arizona Basic Flex           Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




           638.    On information and belief, the manufacturers of all of these products

    defined a pattern (e.g., the “worn” look) to be formed on a denim fabric textile material,

    where the pattern has different colors representing different degrees of change of the denim

    fabric textile material at different locations and the different degrees of change included at

    least a plurality of different levels of change, where each different level of change was

    associated with an effective applied energy to be applied to the location.

           639.    On information and belief, the manufacturers of all of these products

    defined a tool that allowed a spray of incremental intensity onto the pattern, by defining a

    droplet size and trajectory, determining a location that is hit by a droplet.




                                                 123
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 124 of 139 PageID #: 1802



           640.    On information and belief, the manufacturers of all of these products

    adjusted a color level of the location based on the hit so that the effective applied energy

    was adjusted by the hitting.

           641.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 83

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           642.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

             COUNT LI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 84

           643.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    630 through 642 of this Complaint as though set forth fully here.

           644.    Claim 84 of the ’972 Patent provides:

     Claim 84          A method as in claim 83, wherein said colors are one of full colors or gray
                      scales.


           645.    JCPenney has infringed and is still infringing every element of claim 84 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in




                                                 124
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 125 of 139 PageID #: 1803



    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              646.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              647.   On information and belief, JCPenney imported all of these products into the

    U.S.

              648.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              649.   On information and belief, the manufacturers of all of these products

    defined patterns with colors that were either full colors or gray scales.

              650.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 84

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              651.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

              COUNT LII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 85

              652.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    630 through 642 of this Complaint as though set forth fully here.

              653.   Claim 85 of the ’972 Patent provides:

     Claim 85          A method as in claim 83, wherein said locations are pixels.


              654.   JCPenney has infringed and is still infringing every element of claim 85 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using


                                                 125
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 126 of 139 PageID #: 1804



    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              655.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              656.   On information and belief, JCPenney imported all of these products into the

    U.S.

              657.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              658.   On information and belief, the manufacturers of all of these products

    defined patterns with locations that are pixels.

              659.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 85

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              660.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

              COUNT LIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 86




                                                 126
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 127 of 139 PageID #: 1805



              661.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    630 through 642 of this Complaint as though set forth fully here.

              662.   Claim 86 of the ’972 Patent provides:

     Claim 86           A method as in claim 83, wherein said adjusting comprises incrementing
                       a color level of said location to a next higher color level.


              663.   JCPenney has infringed and is still infringing every element of claim 86 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              664.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              665.   On information and belief, JCPenney imported all of these products into the

    U.S.

              666.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              667.   On information and belief, the manufacturers of all of these products

    adjusted a color level of a location by incrementing a color level of the location to a next

    higher color level.




                                                 127
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 128 of 139 PageID #: 1806



              668.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 86

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              669.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

              COUNT LIV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 87

              670.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    630 through 642 of this Complaint as though set forth fully here.

              671.   Claim 87 of the ’972 Patent provides:

     Claim 87         A method as in claim 83, wherein said effective applied energy is one of
                      an energy density per unit time, a duty cycle of an output of a laser, a speed
                      of movement of a laser, a distance of a laser or a number of passes of a
                      laser.


              672.   JCPenney has infringed and is still infringing every element of claim 87 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).




                                                 128
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 129 of 139 PageID #: 1807



           673.    All of these products include labels indicating that they were manufactured

    outside the U.S.

           674.    On information and belief, JCPenney imported all of these products into the

    U.S.

           675.    In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

           676.    On information and belief, the manufacturers of all of these products

    defined patterns where the effective applied energy is one of an energy density per unit

    time, a duty cycle of an output of a laser, a speed of movement of a laser, a distance of a

    laser, or a number of passes of a laser.

           677.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 87

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           678.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

            COUNT LV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 92

           679.    RevoLaze reasserts and realleges paragraphs 1 through 91 of this Complaint

    as though set forth fully here.

           680.    Claim 92 of the ’972 Patent provides:




                                               129
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 130 of 139 PageID #: 1808



     Preamble of A method comprising:
     Claim 92
                 authoring a special image intended for use in changing the color of textile
     Element A   fabric, which has differently colored areas representing different levels of
                 change of color to said textile fabric; and
                 using said image to form a file that controls a laser to carry out said
     Element B   changing of color of said textile fabric.



              681.   JCPenney has infringed and is still infringing every element of claim 92 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              682.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              683.   On information and belief, JCPenney imported all of these products into the

    U.S.

              684.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              685.   Analysis of all three exemplary products using a scanning electron

    microscope (“SEM”) revealed the presence of CO2 laser pores in the denim fiber in the

    “worn” areas of the garments. For example, a SEM image of fibers in the Arizona Basic




                                                 130
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 131 of 139 PageID #: 1809



    Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 –

    523/4566/015405 (Made in Mexico) product shows these pores:




                                                                                 Pores




           686.   The presence of such laser pores indicates that the garments were treated

    with lasers to achieve that “worn” appearance.

           687.   For example,      the Arizona Basic Flex       Skinny Jeans     –   Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico) product features the following “worn” appearance:




                                              131
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 132 of 139 PageID #: 1810




           688.    On information and belief, the manufacturers of all of these products

    authored a special image intended for use in changing the color of the denim textile fabric,

    where the image had differently colored areas representing different levels of change of

    color (e.g., to create a “worn” look) to apply to the denim textile fabric.

           689.    On information and belief, the manufacturers of all of these products used

    the image to form a file that controlled a laser to carry out the changing of color of the

    denim textile fabric (e.g., to have the “worn” look).

           690.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 92

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           691.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.




                                                 132
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 133 of 139 PageID #: 1811



              COUNT LVI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 93

              692.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    680 through 691 of this Complaint as though set forth fully here.

              693.   Claim 93 of the ’972 Patent provides:

     Claim 93           A method as in claim 92, wherein said file includes levels of effective
                       applied energy associated with said levels of change of color.


              694.   JCPenney has infringed and is still infringing every element of claim 93 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              695.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              696.   On information and belief, JCPenney imported all of these products into the

    U.S.

              697.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.




                                                 133
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 134 of 139 PageID #: 1812



           698.    On information and belief, the manufactures of all of these products created

    a file that includes levels of effective applied energy associated with the levels of change

    of color.

           699.    JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 93

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

           700.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

            COUNT LVII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 94

           701.    RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    692 through 700 of this Complaint as though set forth fully here.

           702.    Claim 94 of the ’972 Patent provides:

     Claim 94        A method as in claim 93, wherein said effective applied energy is one of
                     an energy density per unit time, power level of a laser, a duty cycle of an
                     output of a laser, a speed of movement of a laser, or a distance of a laser.


           703.    JCPenney has infringed and is still infringing every element of claim 94 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in




                                                 134
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 135 of 139 PageID #: 1813



    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              704.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              705.   On information and belief, JCPenney imported all of these products into the

    U.S.

              706.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              707.   On information and belief, the manufacturers of all of these products created

    a file that includes levels of effective applied energy where effective applied energy is one

    of an energy density per unit time, power level of a laser, a duty cycle of an output of a

    laser, a speed of movement of a laser, or a distance of a laser.

              708.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 94

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.

              709.   As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

           COUNT LVIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 95

              710.   RevoLaze reasserts and realleges paragraphs 1 through 91 and paragraphs

    680 through 691 of this Complaint as though set forth fully here.

              711.   Claim 95 of the ’972 Patent provides:




                                                 135
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 136 of 139 PageID #: 1814



     Claim 95          A method as in claim 92, wherein said file includes a separate effective
                       applied energy value for each pixel of the image.


              712.   JCPenney has infringed and is still infringing every element of claim 95 of

    the ’972 Patent by importing into the United States or offering for sale, selling and/or using

    garments, including, but not limited to, at least the Arizona Basic Flex Skinny Jeans – Style

    EPJCDR07744556 – RN# 58287 – PF-1542 - 106737 – 523/4566/015405 (Made in

    Mexico), Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8 –

    664/2041/010306 (Made in Bangladesh), and Arizona Flex Skinny Extra Slim Fit / Skinny

    Leg - RN # 58287 - 8971-B - 02795-3 - 523/0120/013607 (Made in Mexico) products, in

    the U.S. that were manufactured by the patented method, thereby violating 35 U.S.C. §

    271(g).

              713.   All of these products include labels indicating that they were manufactured

    outside the U.S.

              714.   On information and belief, JCPenney imported all of these products into the

    U.S.

              715.   In addition, JCPenney offered all of these products for sale in the U.S. and

    sold all of these products in the U.S.

              716.   On information and belief, the manufacturers of all of these products created

    a file that includes a separate effective applied energy value for each pixel of the image.

              717.   JCPenney has knowledge of the ’972 Patent and RevoLaze’s allegations of

    how JCPenney’s importation, sale, offer for sale, and/or use of products infringes claim 95

    of the ’972 Patent since at least June 13, 2016, and JCPenney knowingly continues to

    engage in that activity.




                                                 136
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 137 of 139 PageID #: 1815



           718.    As a direct and proximate result of JCPenney’s direct infringement of the

    ’972 Patent, RevoLaze is suffering harm.

                                 WILLFUL INFRINGEMENT

           719.    JCPenney has infringed and continues to infringe the above identified

    claims of each of the Patents-in-Suit despite its knowledge of the Patents-in-Suit

    knowledge of how its products are manufactured by processes/methods that infringe the

    Patents-in-Suit since at least June 13, 2016, and the objectively high likelihood that its

    actions constitute patent infringement.

           720.    JCPenney’s infringement of the Patents-in-Suit is willful and deliberate,

    entitling RevoLaze to enhanced damages under 35 U.S.C. §284 and to attorneys’ fees and

    costs incurred in prosecuting this action under 35 U.S.C. §285.

                                        JURY DEMAND

           RevoLaze demands a trial by jury on all issues that may be so tried.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff RevoLaze requests that this Court enter judgment in its favor

       and against Defendants J. C. Penney Company, Inc., J. C. Penney Corporation, Inc.,

       and J. C. Penney Purchasing Corporation as follows:

           A.      Adjudging, finding, and declaring that JCPenney has infringed the above-

                   identified claims of each of the Patents-in-Suit under 35 U.S.C. § 271;

           B.      Awarding the past and future damages arising out of JCPenney’s

                   infringement of the Patents-in-Suit to RevoLaze in an amount no less than

                   a reasonable royalty, together with prejudgment and post-judgment interest,

                   in an amount according to proof;




                                               137
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 138 of 139 PageID #: 1816



          C.     Adjudging, finding, and declaring that JCPenney’s infringement is willful

                 and awarding enhanced damages and fees as a result of that willfulness

                 under 35 U.S.C. § 284;

          D.     Adjudging, finding, and declaring that the Patents-in-Suit are valid and

                 enforceable;

          E.     Awarding attorney’s fees, costs, or other damages pursuant to 35 U.S.C. §§

                 284 or 285 or as otherwise permitted by law; and

          F.     Granting RevoLaze such other further relief as is just and proper, or as the

                 Court deems appropriate.




           Dated: July 30, 2019                    Respectfully submitted,



                                                    /s/ Alexander Debski

                                                    C. Graham Gerst
                                                    IL Bar # 6200898
                                                    ggerst@giplg.com
                                                    Alexander Debski
                                                    IL Bar # 6305715
                                                    adebski@giplg.com
                                                    Meagan Leslie
                                                    IL Bar # 6327229
                                                    mleslie@giplg.com
                                                    Global IP Law Group, LLC
                                                    55 West Monroe Street
                                                    Suite 3400
                                                    Chicago, IL 60603
                                                    T: (312) 241-1500
                                                    F: (312) 241-1522




                                             138
Case 2:19-cv-00043-JRG Document 41 Filed 07/30/19 Page 139 of 139 PageID #: 1817



                                                      Melissa R. Smith
                                                      (Texas Bar No. 24001351)
                                                      GILLAM SMITH LLP
                                                      303 South Washington Avenue
                                                      Marshall, Texas 75670
                                                      Tel: (903) 934-8450
                                                      Fax: (903) 934-9257
                                                      melissa@gillamsmithlaw.com




                                                     Attorneys for Plaintiff RevoLaze LLC



                                CERTIFICATE OF SERVICE

           I hereby certify that on July 30, 2019, the foregoing was electronically filed with

    the CM/ECF system, which will send a notification of such filing to all counsel of record.



                                                            /s/ Melissa R. Smith
                                                            Melissa R. Smith




                                               139
